MacLEAN, J.
(dissenting). Where the plaintiff unreasonably neglects to proceed in his action, the justice to whom application is made is equipped by the statute (section 822, Code Civ. Proc.) truly with discretion whether or not to dismiss the complaint; but that discretion would have been exercised more discreetly in this instance had the learned justice, in denying the application, imposed terms, and so, under all the circumstances, and following Mladinick v. Livingston, 112 App. Div. 181, 98 N. Y. Supp. 46, the plaintiff should have an opportunity to try his cause, and should have that opportunity upon payment of taxable costs and disbursements before trial, with motion costs, but without costs upon this appeal.